18.4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-26 is pending.
Claims 10-12, 14-15. 22-23 and 25-26 is withdrawn.
Claims 1-9, 13, 16-21 and 24 is examined herewith.
Applicant’s response filed 3/9/2021 has been received and entered in the application.

Action Summary

Claims 1-9, 13, 16-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. Publication 2006/0034915), Dexamethasone tablet (Package leaflet: Information for the Patient, 2010, pages 1-3), Dexamethasone tablet (Package Leaflet:  Information for the User, 2010) (hereinafter Dexamethasone II) and in view of Sodium carboxyl methylstarch (Chemical Look, Sodium carboxyl methylstarch, 2016, pages 1-2) all are of record and Andrulis (U.S. Patent 5,643,915) and Nelson (U.S. Patent 3,231,468) all are of record is withdrawn.
Claims 1-9, 13, 16-21 and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10, 537,585 is withdrawn due to applicants filing of a terminal disclaimer.
.

Response to Arguments
	Applicant’s arguments with respect to Nelson and Andrulis have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Applicants argue that Rice discloses a dexamethasone in the amount of 0.02 to 2% which is far below the instantly claimed range of about 15 to about 25% dexamethasone.  This argument has been fully considered but has not been found persuasive.  Dexamethasone tablets 500mcg or 2 mg.  Dexamethasone II teaches is in the form of tablets 4 mg, 8 mg, 20 mg and 40 mg.  Taken that cited art as whole, it would have been obvious to optimize the dosage of dexamethasone.  Furthermore, it is obvious to vary and/or optimize the amount of (compound) provided in the composition, according to the guidance provided by (reference), to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 
	 
	
	




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 13, 16-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. Publication 2006/0034915), Dexamethasone tablet Dexamethasone tablet (Package Leaflet:  Information for the User, 2010) (hereinafter Dexamethasone II) and in view of Sodium carboxyl methylstarch (Chemical Look, Sodium carboxyl methylstarch, 2016, pages 1-2) all are of record and Van Tomme (WO 2016/198166)and Chaudhuri (WO 93/09763).

Rice teaches dexamethasone 0.25 mg tablets (example) and starch (0.5-5%)(paragraph 031).  Rice teaches assay the granulation and calculate tablet weight needed for 100% potency and using the target tablet weight, compress the granulation into tablets (paragraph 0050-0051).
Dexamthasone tablet does not teach the concentration of the inactive agents.
Dexamethasone tablet teaches that Dexamethasone tablets 500mcg or 2 mg also contain glycerol, potato starch, magnesium stearate, talc and lactose. Dexamethasone tablets 2mg also contain potato starch, propylene glycol, magnesium stearate and lactose (pamphlet) for oral administration.
Dexamethasone II teaches is in the form of tablets 4 mg, 8 mg, 20 mg and 40 mg (oral administration). The tablet can be divided into equal halves to provide additional 2 mg and 10 mg strengths (page 1).
Sodium starch glycolate is widely used in oral pharmaceuticals as a disintegrant in capsule and tablet formulations. It is recommended to use in tablets prepared by either directcompression or wet-granulation processes.

Van Tomme teaches the following in a tablet:

    PNG
    media_image1.png
    240
    488
    media_image1.png
    Greyscale
(page 5, lines 1-9).
Van Tomme teaches that the lubricant is magnesium sterate (page 9, lines 4). Van Tomme teaches that the disintegrants may be starch (page 8, line 27).  Van Tomme teaches that the filler may be lactose anhydrous (page 9, line 20).  Van Tomme teaches that the binder may be starch (page 8, line 7).  Van Tomme teaches that binder may be sodium carboxymethyl cellulosexyitol startch (page 8, lines 5-7).
Chaudhur teaches a pharmaceutical tablet having enhanced dissolution rate even after an extended shelf-life consisting essentially of an active pharmaceutical ingredient and 0.5-10% by weight of polyvinylpyrrolidone (PVP) as a binder (claim 1). 

It would have been obvious to one of ordinary skills in the art to optimize the active and inactive agents.  One would have been motivated to optimize dexamethasone and inactive agents because it is known in the art that dexamethasone is administered in the amount of 8 mg, 20 mg, 25 mg and 40 mg tablets (oral administration) as disclosed by Dexamethasone II.  And lactose at 1 to 50%, binder 1 to 5% and 0.5 to 10% (as taught by Chaudhur ), filler 30 to 60%, disintegrants 1 to 5% and lubricant 0.2 to 1% as disclosed by Van Tomme.  Additionally, the inactive agents are well known to optimize in order to facilitate the making of a compressed tablet as disclosed in the above cited art with a reasonable expectation of success absence evidence to the contrary. It would have been obvious to use the starting points of inactive agents as disclosed by Van Tomme and Chaudhur to optimize this amount for a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 

	
 	While the cited art is silent with regards to a coating on the tablet, it is presumed that the tablet is uncoated since the cited are does not state that the dexamethasone is coated with a reasonable expectation of success absence evidence to the contrary.
	With regards to the limitation of “high-dose immediate release”, it would have been obvious that upon administering dexamethasone in a dosage of 20 mg and 40 mg as well as the inactive agents in the preparation of a tablet would intrinsically possess the high-dose immediate release tablet since there is no coating to regulate the release of dexamethasone with a reasonable expectation of success.
In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	With regards to the composition is prepared (e.g. “prepared by wet granulation” and by the prepared by the process”), “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be “essentially free of alkali metal.” The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not “essentially free of alkali metal” and therefore a different and unobvious product.).  See also Ex parte Gray, 10 USPQ2d 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion
Claims 1-9, 13, 16-21 and 24 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Shibuya can be reached on (571) 272-0806806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627